       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 1 of 29




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

            JOINT PRELIMINARY REPORT AND DISCOVERY
                             PLAN

1.    Description of Case:

      a) Describe briefly the nature of this action:

      Plaintiff, MaChelle Joseph, asserts claims for sex discrimination in violation

of Title IX of the Education Amendments Act of 1972, 20 U.S.C. § 1681(a) (“Title


                                         1
        Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 2 of 29




IX”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

VII”), the Fourteenth Amendment to the Constitution of the United States, 42

U.S.C. § 1983; for retaliation in violation of Title IX, Title VII, and the Georgia

Whistleblower Act, O.C.G.A. § 45-1-4 (“GWA”); for retaliatory hostile work

environment in violation of Title IX and Title VII; for breach of contract; for

violations of the Georgia Open Records Act, O.C.G.A. § 50-18-17 (“ORA”); and

for litigation expenses under O.C.G.A. § 13-6-11.          These claims arise from

Plaintiff’s allegations of the Defendants’ disparate treatment, unjustified discipline,

and the wrongful termination of Plaintiff’s employment, and failure to produce

records in accordance with the ORA.

      b) Summarize, in the space provided below, the facts of this case. The
         summary should not be argumentative nor recite evidence.

PLAINTIFF’S FACTS:

      Plaintiff was employed as the Georgia Institute of Technology’s (“GT”)

Head Coach of Women’s Basketball (“WBB”) with Defendants Board of Regents

of the University System of Georgia (“BOR”) and the Georgia Tech Athletic

Association (“GTAA”) for sixteen years.             She consistently earned good

performance reviews and led her athletes to success on the court and in the

classroom. Throughout her career, Plaintiff worked in an Athletic Department that

afforded her and her team fewer benefits and resources than it provided to GT
                                     2
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 3 of 29




Men’s Basketball (“MBB”). BOR and GTAA also consistently treated Plaintiff

differently from similarly situated male coaches.

      BOR’s and GTAA’s disparate treatment of Plaintiff and the WBB team

denied her and her team equal opportunity and required Plaintiff to devote a

substantial portion of her time opposing BOR and GTAA’s discriminatory

treatment.   Beginning in or around 2015, after BOR and GTAA hired new

leadership in the Athletic Department, BOR and GTAA not only attempted to

stymie Coach Joseph’s advocacy efforts, but they retaliated against her and

harassed her for her opposition to the discriminatory treatment of her and the WBB

Team. In the final years of her employment, the Individual Defendants George

Peterson, M. Todd Stansbury, Marvin Lewis, and Shoshanna Engel all had

positions of authority to correct the sex discrimination about which Plaintiff

complained. Instead of taking action to rectify the discriminatory treatment of

Plaintiff, they perpetuated the sex discrimination and targeted Plaintiff with

adverse actions and hostile treatment based on sex. Shortly after filing formal

complaints of discrimination and retaliation, the Defendants terminated her

employment on pretextual grounds.

      Plaintiff brings sex discrimination claims under Title VII and Title IX

against BOR and GTAA for subjecting her to unequal working conditions in

                                         3
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 4 of 29




comparison to similarly situated male employees, holding her to a higher standard

than similarly situated males, and terminating her employment based on her sex

and the sex of the athletes with whom she was associated and on whose behalf she

advocated. Plaintiff also brings sex discrimination claims under the Fourteenth

Amendment against all Individual Defendants for subjecting her to unequal

working conditions in comparison to similarly situated male employees, and

against Defendants Stansbury and Peterson for terminating her employment on the

basis of sex. Plaintiff also brings retaliation claims under Title VII, Title IX, and

the GWA against BOR and GTAA for terminating her employment because of her

opposition to sex discrimination she reasonably believed violated federal law, and

under Title VII and Title IX for subjecting her to a retaliatory hostile work

environment. Plaintiff also brings breach of contract claims against BOR and

GTAA for terminating her without Good Cause in violation of her employment

contract. Plaintiff also brings a claim under the ORA for BOR’s impermissible

redaction of information from public records it produced in response to Plaintiff’s

open records requests. Finally, Plaintiff brings a claim against all Defendants for

litigation expenses under Georgia law.

DEFENDANTS’ FACTS:

      Without waiving any defenses asserted in their answers, Defendants submit
                                         4
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 5 of 29




the following:

      Plaintiff was a coach for the GT WBB team—first as an Assistant Coach,

then as Head Coach—for 18 years until her termination on March 26, 2019 for

engaging in extreme and abusive conduct with students and staff. Plaintiff was an

at-will employee of GT, a unit institution of BOR, and was not employed under

any contract with GT.      GTAA is a non-profit corporation responsible for

administering the intercollegiate athletic program at GT.       Defendant Todd

Stansbury has been the GT Athletic Director since November 2016. Defendant

George P. Peterson served as President of GT from 2009 to August 2019.

Defendant Marvin Lewis has served as the Associate Athletic Director of

Administration and Finance at GT since September 2014. Defendant Shoshanna

Engel has served as Associate Athletic Director for Compliance at GT since

September 2013 and Deputy Title IX Coordinator since 2015.

      As Associate Athletic Director of Administration and Finance, Defendant

Lewis is responsible for working with the athletic programs to build their annual

budget proposals.   Defendant Lewis applied the same zero-based budgeting

process across all programs and submitted his proposals for funding allocations

annually to the Athletic Director and to the GTAA Board of Trustees for approval.

Defendant Lewis denies engaging in any discriminatory or otherwise unlawful

                                       5
        Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 6 of 29




practices in preparing the athletic programs’ budgets.

      Defendant Shoshanna Engel is in charge of NCAA compliance for GT

Athletics. Defendant Engel has no authority to make budget allocation decisions

for the Athletic Department or to make personnel decisions outside of her

department.

      Prior to Defendant Stansbury’s employment with GT, previous Athletics

Administrators had issued Plaintiff a written reprimand in 2015 for excessive

alcohol use and a final written warning in 2016 for inappropriate use of her

Assistant. In February 2019, four WBB players came forward to Aisha Oliver-

Staley of GT’s Office of Ethics, Compliance and Legal Affairs with complaints

about Plaintiff’s demeaning and abusive behavior. Parents of two of the players

also contacted the Office of the President to raise the same allegations on behalf of

their children. GT retained Littler Mendelson P.C. to conduct an investigation into

the allegations.

      On February 27, 2019, Defendant Stansbury placed Plaintiff on

administrative leave with pay pending the outcome of the investigation. Following

approximately 40 interviews and reviewing relevant documents, Littler Mendelson

reported its findings to GT on March 20, 2019. The Report revealed behavior by

Plaintiff that was contrary to the University System of Georgia’s Ethics Policy,

                                         6
        Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 7 of 29




including concerns from every single player interviewed of emotional and mental

mistreatment by Plaintiff.

      Defendant Stansbury provided a copy of the report to Plaintiff who

submitted a response on March 25, 2019. Defendant Stansbury subsequently

terminated Plaintiff’s employment for violating the University System of Georgia’s

Ethics Policy. Plaintiff filed an appeal to President Peterson but withdrew it before

President Peterson could issue his decision. Defendants Lewis and Engel played

no role in the decisions to suspend or terminate Plaintiff.

      All actions taken by Defendants with respect to Plaintiff’s employment were

taken for legitimate, non-discriminatory, non-retaliatory business reasons. Plaintiff

has not been deprived of any rights, privileges or immunities secured under the

laws of the United States or the State of Georgia.

      Following her termination, Plaintiff submitted multiple requests under the

ORA to which Defendant BOR has responded. Defendant BOR was required to

redact some information to comply with its obligations under FERPA, 20 U.S.C. §

1232(g), 34 C.F.R. Part 99 (“FERPA”), as specifically permitted by O.C.G.A. §

50-18-72(a)(37).

      c) The legal issues to be tried as follows:

PLAINTIFF:

                                          7
        Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 8 of 29




       1)     Whether BOR and GTAA discriminated against Plaintiff on the basis

of sex in violation of Title VII and Title IX;

       2)     Whether BOR and GTAA discriminated against Plaintiff on the basis

of the sex of the athletes with whom she was associated and for whom she

advocated in violation of Title VII and Title IX;

       3)     Whether the Individual Defendants discriminated against Plaintiff on

the basis of sex in violation of the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution;

       4)     Whether Defendants BOR and GTAA retaliated against Plaintiff

because she engaged in protected activity in violation of Title VII, Title IX, and the

GWA;

       5)     Whether Defendants BOR and GTAA subjected Plaintiff to a

retaliatory hostile work environment because she engaged in protected activity in

violation of Title VII and Title IX;

       6)     Whether Defendants BOR and GTAA breached their contract with

Plaintiff;

       7)     Whether Defendant BOR failed to produce public records in

accordance with the Georgia Open Records Act;

       8)     The amount of lost wages and economic benefits to which Plaintiff is

                                           8
        Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 9 of 29




entitled as damages;

      9) The amount of compensatory damages necessary to compensate Plaintiff;

      10) The amount of punitive damages necessary to punish Defendants

Peterson, Stansbury, Lewis, and Engel for their unlawful conduct and to deter these

Defendants from engaging in similar unlawful conduct in the future;

      11) The amount of reasonable attorneys’ fees and costs of litigation to which

Plaintiff is entitled should she prevail;

      12) The appropriate equitable or injunctive relief to be ordered, including

but not limited to the appropriateness and amount of front pay damages which

should be awarded to Plaintiff.


DEFENDANT:

      1)        Whether Plaintiff’s Title IX claims should be dismissed as preempted

by Title VII;

      2)        Whether Plaintiff can prove by a preponderance of the evidence that

GTAA was her employer within the meaning of Title IX, Title VII and the GWA;

      3)        Whether Plaintiff can prove by a preponderance of the evidence that

GTAA is a federal funding recipient subject to Title IX;

      4)        Whether Plaintiff can prove by a preponderance of the evidence that

she was discriminated against on the basis of her sex under Title VII (and Title IX
                                            9
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 10 of 29




if the claims are not found to be preempted);

      5)     Whether Title VII recognizes associational claims of the type Plaintiff

seeks to assert in Count Four of her Complaint;

      6)     Whether Plaintiff can prove by a preponderance of the evidence that

she was discriminated against on the basis of the sex of her athletes with whom she

was associated in violation of Title VII (and Title IX if the claims are not found to

be preempted);

      7)     Whether Plaintiff can prove by a preponderance of the evidence that

she was retaliated against in violation of Title VII (and Title IX if the claims are

not found to be preempted);

      8)     Whether Plaintiff can prove by a preponderance of the evidence that

Defendants subjected her to a hostile work environment in violation of Title VII

(and Title IX if the claims are not found to be preempted);

      9)     Whether Plaintiff can prove by a preponderance of the evidence that

the individual defendants discriminated against Plaintiff on the basis of sex in

violation of the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution;

      10)    Whether Plaintiff can show that the individual defendants should be

stripped of their qualified immunity to her constitutional claims;

                                         10
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 11 of 29




      11)    Whether Plaintiff can prove by a preponderance of the evidence that

Defendant unlawfully breached her contract with GTAA;

      12)    Whether Plaintiff can prove by a preponderance of the evidence that

Defendant BOR was a party to any contract with Plaintiff;

      13)    Whether Plaintiff can prove by a preponderance of the evidence that

Defendants retaliated against her in violation of the GWA;

      14)    Whether Plaintiff can prove by a preponderance of the evidence that

GTAA was a “public” employer within the meaning of the GWA;

      15)    Whether Plaintiff can prove by a preponderance of the evidence that

Defendant BOR violated the ORA;

      16)    Whether Plaintiff is entitled to an award of any damages and, if so, the

amount of such damages;

      17)    Whether Plaintiff is entitled to any equitable relief.


The parties reserve the right to add or delete issues to be tried as discovery in this
case ensues.

      d) The cases listed below (include both style and action number are):

              1)   Pending Cases Related: None

              2)   Previously Adjudicated Related Cases: Joseph v. Board of
                   Regents of the University System of Georgia, et al., No. 1:19-cv


                                          11
      Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 12 of 29




                   03347-TCB (N.D. Ga. filed July 23, 2019). 1

2.    This case is complex because it possesses one (1) or more of the features
      listed below (please check):

              x      (1) Unusually large number of parties.
              x      (2) Unusually large number of claims or defenses.
                     (3) Factual issues are exceptionally complex.
              x      (4) Greater than normal volume of evidence.
              x      (5) Extended discovery period is needed.
                     (6) Problems locating or preserving evidence.
                     (7) Pending parallel investigations or action by government.
                     (8) Multiple use of experts.
                     (9) Need for discovery outside United States boundaries.
                     (10) Existence of highly technical issues and proof.
                   _ (11) Unusually complex discovery of electronically
                          stored information.

3.    Counsel:

      The following individually-named attorneys are hereby designed as lead
counsel for the parties:

      Plaintiff:         Lisa J. Banks
                         Admitted pro hac vice
                         banks@kmblegal.com
                         KATZ, MARSHALL & Banks, LLP
                         1718 Connecticut Avenue, NW, Sixth Floor
                         Washington, D.C. 20009
                         Telephone: (202) 299-1140
                         Facsimile: (202) 299-1148

1
   On October 23, 2019, Plaintiff voluntarily dismissed this action without
prejudice. (No. 1:19-cv-03347-TCB, Dkt. 29). On December 23, 2019, Plaintiff
refiled her Complaint in the Superior Court of Georgia Fulton County. (No. 2019-
cv-331019). On February 3, 2020, Defendants removed the state action to this
Court. (No. 1:20-cv-00502-TCB, Dkt. 1).
                                        12
     Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 13 of 29




                        Edward D. Buckley
                        Georgia Bar No. 092750
                        edbuckley@buckleybeal.com
                        BUCKLEY BEAL, LLP
                        600 Peachtree Street, Suite 3900
                        Atlanta, Georgia 30309
                        Telephone: (404) 781-1100
                        Facsimile: (404) 781-1101

     Defendant:

     For Defendants BOR, Stansbury, Peterson, Lewis and Engel:

                        Katherine P. Stoff
                        Georgia Bar No. 536807
                        Georgia Department of Law
                        40 Capitol Square, S.W.
                        Atlanta, GA 30334
                        Telephone: (404) 656-3393
                        Facsimile: (404) 657-9932
                        kstoff@law.ga.gov

     For Defendant GTAA:

                        Danielle Y. Conley
                        WILMER CUTLER PICKERING HALE
                        AND DORR LLP
                        1875 Pennsylvania Avenue, NW
                        Washington, D.C. 20006
                        Tel.: (202) 663-6000
                        danielle.conley@wilmerhale.com
4.   Jurisdiction:

     Is there any question regarding this Court’s jurisdiction?

                Yes                          X No

                                        13
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 14 of 29




       If “yes”, please attach a statement, not to exceed one (1) page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5.    Parties to this Action:

      a) The following persons are necessary parties who have not been joined:

         None known at this time.

      b) The following persons are improperly joined as parties:

         None known at this time.

      c) The names of the following parties are either inaccurately stated or
         necessary portions of their names are omitted:

         None known at this time.

      d) The parties shall have a continuing duty to inform the court of any
         contentions regarding unnamed parties necessary to this action or any
         contentions regarding misjoinder of parties or errors in the statement of a
         party’s name.

6.    Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed.R.Civ.P. 15. Further instructions
regarding amendments are contained in LR 15.

      a) List separately any amendments to the pleadings which the parties
         anticipate will be necessary:

         None anticipated at this time.

      b) Amendments to the pleadings submitted LATER THAN THIRTY (30)

                                          14
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 15 of 29




         DAYS after the Joint Preliminary Report and Discovery Plan is filed, or
         should have been filed, will not be accepted for filing, unless otherwise
         permitted by law.

7.    Filing Times For Motions:

      All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

     All other motions must be filed WITHIN THIRTY (30) DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A(2).

      a) Motions to Compel: before the close of discovery or within the extension
         period allowed in some instances. Local Rule 37.1.

      b) Summary Judgment Motions: within thirty (30) days after the close of
         discovery, unless otherwise permitted by court order. Local Rule 56.1.

      c) Other Limited Motions: refer to Local Rules 7.2A; 7.2B, and 7.2E,
         respectively, regarding filing limitations for motions pending on removal,
         emergency motions, and motions for reconsideration.

      d) Motions Objecting to Expert Testimony: Daubert motions with regard to
         expert testimony no later than the date that the proposed pretrial order is
         submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial disclosures
should include electronically stored information. Refer to Fed.R.Civ.P.26(a)(1)(B).

      The parties do not object to serving initial disclosures.

9.    Request for Scheduling Conference:

                                         15
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 16 of 29




       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

      The parties do not request a scheduling conference at this time.

10.   Discovery Period:

        The discovery period commences 30 days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.

       Cases in this Court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery period,
and (c) eight (8)-months discovery period. A chart showing the assignment of
cases to a discovery track by filing category is contained in Appendix F of the
Local Rules. The track to which a particular case is assigned is also stamped on the
complaint and service copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed.

      Plaintiff seeks discovery into (a) all matters pertaining to the allegations

contained in Plaintiff’s Complaint and any Amended Complaints, (b) any defenses

and affirmative defenses available to Defendants, and (c) information pertaining to

Plaintiff’s damages and mitigation thereof.

      Defendants seek discovery into (a) all matters pertaining to allegations

contained in Plaintiff’s Complaint, and (b) information pertaining to Plaintiff’s

alleged damages and her efforts to mitigate those damages.


      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
                                        16
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 17 of 29




should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:
      The parties anticipate that six months will be needed to complete discovery.

This matter involves an unusually large number of parties, claims, defenses, and

volume of evidence. There are also an unusually large number of critical material

witnesses who are located in several different states, so the parties will need

additional time to schedule and conduct depositions.

11.   Discovery Limitation and Discovery of Electronically Stored
      Information.

      a) What changes should be made in the limitations on discovery imposed
         under the Federal Rules of Civil Procedure or Local Rules of this Court,
         and what other limitations should be imposed?

      Fed. R. Civ. P. 5(b)(2)(e). Pursuant to Fed. R. Civ. P. 5(b)(2)(e), the parties

consent to service by electronic means with respect to discovery requests and

responses, in which event such service is complete upon transmission.

      Fed. R. Civ. P. 26(b)(5)(A)(ii). During the parties’ Rule 26(f) conference,

counsel for Defendant BOR requested an agreement to modify Fed. R. Civ. P.

26(b)(5)(A)(ii). Specifically, counsel for Defendant BOR requested that Plaintiff

agree to permit it to categorically exclude the Office of the Attorney General’s

communications with GT from its privilege log.         After providing reasonable

consideration to Defendant BOR’s request, Plaintiff declined to agree to this

                                        17
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 18 of 29




request at this time.    However, Plaintiff agrees to reassess the request after

Defendant BOR’s first production of documents and accompanying privilege log

should Defendant BOR to revisit the issue.

      Fed. R. Civ. P. 34 and 45. In discovery, Plaintiff intends to seek records

from Defendant BOR that may contain information protected under the Family

Educational Rights and Privacy Act of 1974 (“FERPA”).            In order to enable

Defendant BOR to comply with its obligations under FERPA, the parties agree,

pursuant to Fed. R. Civ. P. 29(b), to stipulate to the following procedure for

requesting the production of such protected records in discovery:

      When Plaintiff desires to request records that may contain FERPA protected

information related to students at GT, Plaintiff agrees to make such request

pursuant to a request for the production of documents under Fed. R. Civ. P. 34 with

a companion subpoena for the FERPA protected records issued to Defendant BOR

pursuant to Fed. R. Civ. P. 45(a)(1)(D). The parties agree that counsel for Plaintiff

may serve the subpoena by sending it by electronic means to counsel for Defendant

BOR, who agrees to accept service of the subpoena on behalf of Defendant BOR.

The parties further agree that a subpoena issued pursuant to this procedure is a

lawfully issued subpoena, and Defendant BOR further agrees not to object to the

subpoena as procedurally improper or otherwise invalid under the Federal Rules of

                                         18
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 19 of 29




Civil Procedure.

      Upon receipt of the subpoena, Defendant BOR shall provide notice to the

student(s) affected.   If the affected student or the student’s legal guardian

(whichever is applicable) does not seek protective action from the court within

twenty (20) days of Defendant BOR’s receipt of the subpoena, Defendant BOR

shall produce the requested materials to Plaintiff without any personally

identifiable information redacted.

      If the affected student or student’s legal guardian (whichever is applicable)

seeks protective action from the court within twenty (20) days of Defendant BOR’s

receipt of the subpoena, Defendant BOR shall produce the requested materials to

Plaintiff with personally identifiable information redacted to the extent required

under FERPA within 30 days of its receipt of Plaintiff’s Rule 34 request while the

parties await the Court’s decision on the affected student’s or student’s legal

guardian’s request for protective action.

      b) Is any party seeking discovery of electronically stored information?

               x Yes                              No


              1) The parties have discussed the sources and scope of the
                 production of electronically stored information and have agreed
                 to limit the scope of production (e.g., accessibility, search terms,
                 date limitations, or key witnesses) as follows:

                                            19
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 20 of 29




      The parties have discussed the format, sources and scope of production

relative to electronically store information (“ESI”) and have agreed to the

following preliminary stipulations in an effort to facilitate discovery of ESI.

      1. If ESI is a subject of discovery, it should be requested with as much

specificity as possible to minimize the required expenses.

      2. If advanced search methodologies become necessary, the parties agree to

confer in attempt to reach agreement regarding the method of culling voluminous

materials. The parties agree to cooperate in the development of a list of ESI search

terms that will then be run against potentially relevant data sets to determine

whether, or to what extent, the terms return a large number of “false hits.” The

parties further agree to confer about other search parameters including identifying

relevant date limitations and specific custodian email accounts to be searched, to

exclude irrelevant data.

      3. If the producing party claims that production of ESI would be an “undue

burden,” the producing party shall raise the issue with the party seeking production

as soon as possible. Neither party shall request reimbursement for the location or

production of ESI without first providing an estimate of those costs to the party

seeking production and conferring about those costs.           If they cannot reach

                                          20
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 21 of 29




agreement, they shall jointly seek guidance from the Court.

          In the event any limitations are requested for which the parties cannot

reach an agreement, the parties shall request a conference with the Court.

              2) The parties have discussed the format for the production of
                 electronically stored information (e.g., Tagged Image File Format
                 (TIFF or .TIF files), Portable Document Format (PDF), or
                 native), method of production (e.g., paper or disk), and the
                 inclusion or exclusion and use of metadata, and have agreed as
                 follows:

      The parties have preliminarily agreed that electronically stored information

may be initially produced in a searchable Portable Document Format (PDF) on the

condition that the producing party will promptly produce specific records of

electronically stored information in native format when requested by the opposing

party. To the extent the producing party fails to produce the electronically stored

information in native format in a prompt matter not to exceed 15 (fifteen) calendar

days after the request, then the opposing party reserves the right to rescind the

parties’ agreement to produce electronically stored information in a searchable

PDF form and may require that future productions of electronically stored

information be produced in native format only.

      In the absence of agreement on issues regarding discovery of electronically
stored information, the parties shall request a scheduling conference in paragraph 9
hereof.

12.   Other Orders:
                                        21
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 22 of 29




      What other orders to the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      The parties may move for a protective order under Rule 26(c) to protect a

limited subset of materials, including sensitive financial information and

information pertaining to certain student records.

13.   Settlement Potential:

      a) Lead counsel for the parties certify by their signatures below that they
         conducted a Rule 26(f) conference that was held on February 25, 2020,
         and that they participated in settlement discussions. Other persons who
         participated in the settlement discussions according to party.

         For plaintiff:   Lead counsel (signature): Ed Buckley
                                                   Lead counsel for Plaintiff


                          Other participants:        Colleen Coveney, Rudi Julius




         For defendant: Lead counsel (signature): Katherine P. Stoff
                                                  Lead counsel for Defendants
                                                  Board of Regents, George
                                                  Peterson, M. Todd Stansbury,
                                                  Marvin Lewis, Shoshanna
                                                  Engel


                          Other participants:        Courtney C. Poole



                                         22
      Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 23 of 29




                         Lead counsel (signature): Danielle Y. Conley
                                                   Lead counsel for Defendant
                                                   GT Athletic Association


                         Other participants:      Tania Faransso

      b) All parties were promptly informed of all offers of settlement and
         following discussion by all counsel, it appears that there is now:

          ( )     A possibility of settlement before discovery.
          (x )    A possibility of settlement after discovery.
          ( )     A possibility of settlement, but a conference with the
                  Judge is needed.
           ( )    No possibility of settlement.

      c) Counsel (      ) or ( x ) do not intend to hold additional settlement
         conferences among themselves prior to the close of discovery. The
         proposed date of the next settlement conference is not scheduled.

      d) The following specific problems have created a hindrance to settlement
         of this case:

         The parties have not conducted discovery.

14.   Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be jury trial if a party is
      otherwise entitled to a jury trial.

      a) The parties ( ) do consent to having this case tried before a magistrate
         judge of this Court. A completed Consent to Jurisdiction by a United
         States Magistrate Judge form has been submitted to the clerk of court this
         ________ day ________, of 20 ________.

      b) The parties ( x ) do not consent to having this case tried before a
         magistrate judge of this Court.

                                        23
    Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 24 of 29




      Respectfully submitted this 4 day of March, 2020.

Attorneys for Plaintiff                  Attorneys for Defendants

/s/ Edward D. Buckley                    CHRISTOPHER M. CARR
Edward D. Buckley                        Attorney General
Ga Bar No. 092750                        Georgia Bar No.112505
edbuckley@buckleybeal.com
Buckley Beal LLP                         BRYAN K. WEBB
600 Peachtree Street, Suite 3900         Georgia Bar No. 743580
Atlanta, Georgia 30308                   Deputy Attorney General
Telephone: (404) 781-1100
Facsimile: (404) 781-1101                s/ Katherine P. Stoff
                                         KATHERINE P. STOFF
Lisa J. Banks                            Georgia Bar No. 536807
Admitted pro hac vice                    Senior Assistant Attorney General
banks@kmblegal.com
Colleen E. Coveney                       s/ Courtney C. Poole
Ga Bar No.686460                         COURTNEY C. POOLE
coveney@kmblegal.com                     Georgia Bar No. 560587
Joseph E. Abboud                         Assistant Attorney General
Admitted pro hac vice
abboud@kmblegal.com                      Georgia Department of Law
Katz, Marshall & Banks,                  40 Capitol Square, S.W.
LLP                                      Atlanta, Georgia 30334-1300
1718 Connecticut Ave, 6th                Tel: (404) 656-3393
Fl.                                      Fax: (404) 657-9932
Washington, D.C. 20009                   kstoff@law.ga.gov
Telephone: (202) 299-1140                cpoole@law.ga.gov
 Facsimile: (202) 299-1148
                                         Attorneys for Defendants BOR, Peterson,
                                         Stansbury, Lewis, and Engel


                                         /     i ll       l


                                    24
Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 25 of 29




                                   s/ Danielle Y. Conley
                                   Ronald C. Machen (admitted pro hac vice)
                                   Danielle Y. Conley (admitted pro hac vice)
                                   Tania Faransso (admitted pro hac vice)
                                   WILMER CUTLER PICKERING HALE
                                   AND DORR LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, D.C. 20006
                                   Tel.: (202) 663-6000
                                   ronald.machen@wilmerhale.com
                                   danielle.conley@wilmerhale.com
                                   tania.faransso@wilmerhale.com

                                   Christopher Paul Galanek
                                   Georgia Bar No. 282390
                                   BRYAN CAVE LEIGHTON
                                   PAISNER LLP
                                   One Atlantic Center, 14th Floor
                                   1201 W. Peachtree Street, NW
                                   Atlanta, GA 30309
                                   Tel.: (404) 572-6979
                                   chris.galanek@bclplaw.com

                                   Attorneys for Georgia Tech Athletic
                                   Association




                              25
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 26 of 29




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery and discussing settlement are as set out in the Federal Rules

of Civil Procedure and the Local Rules of this Court, except as herein modified:

                                        26
Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 27 of 29




Discovery will be completed by September 4, 2020.

IT IS SO ORDERED, this ____________ day of ____________, 2020.



            _______________________________________
            The Honorable Timothy C. Batten
            The U.S. District Court for the Northern District of Georgia




                                 27
       Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 28 of 29




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                             CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of March, 2020, I electronically filed the

foregoing JOINT PRELIMINARY REPORT AND DISCOVERY PLAN with

the Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to the following attorneys of record:

      Courtney Poole (cpoole@law.ga.gov)
      Katherine Powers Stoff (kstoff@law.ga.gov)
                                      28
Case 1:20-cv-00502-TCB Document 18 Filed 03/04/20 Page 29 of 29




Christopher Paul Galanek (chris.galanek@bclplaw.com)
Danielle Y. Conley (danielle.conley@wilmerhale.com)
Tania Christine Faransso (tania.faransso@wilmerhale.com)
Ronald C. Machen (ronald.machen@wilmerhale.com)


                                     BUCKLEY BEAL, LLP

                                     /s/ Edward D. Buckley
                                     Edward D. Buckley
                                     Georgia Bar No. 092750
                                     Counsel for Plaintiff




                                29
